Mahoney, P. J., and Crew III, J.,
dissent and vote to reverse in a memorandum by Crew III, J. Crew III, J. (dissenting). We respectfully dissent.
While we concur with the majority that there was sufficient evidence presented from which a jury could have concluded the existence of a dangerous condition and constructive notice thereof, we are of the opinion that Supreme Court erred in charging the jury that it need not consider the issue of notice if it determined that defendant created the hazardous condition.
There is no doubt that if defendant, by affirmative act, created the dangerous condition, plaintiffs were relieved of proving actual or constructive notice (see, Cook v Rezende, 32 NY2d 596; Fink v Board of Educ., 117 AD2d 704, lv denied 68 NY2d 607). The problem in the instant case is that there is no evidence in the record that defendant created the dangerous condition. The majority would have us believe that because defendant provided carts for use by its customers and permitted the carts to be pushed into a parking lot covered with snow and slush, that their use in the store by other customers without being dried constituted the affirmative creation of the dangerous condition. We cannot accept that analysis.
Assuming, arguendo, that the majority’s analysis is appropriate, there is no evidence that the carts were the result of the condition causing plaintiff Carmel Padula’s fall, as opposed to customers tracking in the snow and slush (cf., Miller v Gimbel Bros., 262 NY 107). More importantly, defendant’s "act” in permitting its customers to come into the store with carts rendered wet by inclement weather is no different than *1098permitting the customers themselves to enter the store in such condition. Certainly in the latter event we would not conclude, nor has it ever been held, that defendant created a dangerous condition. It has long been recognized that a store owner cannot prevent water and snow from being brought into its store during inclement weather, and an owner is not responsible for injuries caused thereby unless it is shown that the owner failed to use reasonable care to remedy conditions which had become dangerous (supra). We are of the opinion, therefore, that Supreme Court’s charge on the issue was error. Inasmuch as the jury rendered a general verdict and one possible basis for its verdict is not sustainable, we would reverse and order a new trial (see, Diemer v Goad, 78 AD2d 752).